DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims the benefit of Korean Patent Applications No. 10-2018-0015903 filed on February 8, 2018, and No. 10-2019-0013833 filed on February 1, 2019 with the Korean Intellectual Property Office.
In view of the preliminary amendment filed June 17, 2020, new claims 19-20 have been added. Claims 1-20 are pending.

Allowances
3.	Claims 1-20 have been allowed. 
4. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Kim et al. (US 2012/025299 A1) and Choi et al. (WO 2006/080817 A1) singularly or in combination to render the present invention anticipated or obvious to one of ordinary skill in the art. Choi et al. teach a process involving the use two metallocene catalysts in an olefin polymerization process. However, there is inadequate teaching in Choi et al. to teach the combination of temperatures being claimed. Although Kim et al. teach inmobilization temperatures of catalysts on a support, there is inadequate teaching in Kim to teach a first and a second metallocene compounds being claimed. Further, the teaching of Kim et al. and Choi et al. are not analogous art because, while Choi et al. involve a mixture of metallocene catalysts, Kim et al. only involve one. Therefore the temperatures as taught in Kim et al. would not be applicable in Choi et al.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
April 26, 2021